Citation Nr: 1535585	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  09-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for basal cell and squamous cell carcinoma, claimed as due to exposure to herbicides, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1969.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in August 2013 on the issue of service connection for the cause of the Veteran's death.  A transcript is of record.

In March 2013 the Board remanded the claims for additional development, which has been completed.  

In September 2014, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order issued in April 2015, the Court granted the parties' Joint Motion for Remand (JMR) and vacated the Board's decision for compliance with the instructions in the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death and is seeking to reopen the claim of entitlement to service connection for basal cell and squamous cell carcinoma, claimed as due to exposure to herbicides, for accrued benefits purposes.  The Veteran died in August 2008, and the death certificate lists the immediate cause of death as recurrent squamous cell of the head and neck and the underlying cause as oral cutaneous fistula.  

The Veteran had active military service from January 1968 to August 1969, and the record indicates that he served in Vietnam.  Therefore, he is presumed to have been exposed to herbicides.

Service treatment records are negative for findings of squamous cell carcinoma.  Post-service VA treatment records establish that a squamous cell carcinoma was removed from the Veteran's forehead in July 2006.  VA and private treatment records reflect that the carcinoma spread to the tongue, mandible, and ultimately the neck and lymph nodes.

A private treating physician, Dr. McCaffrey, wrote in a December 2007 opinion that the appellant had inquired as to the role of herbicides as an etiologic factor in the development of the Veteran's squamous cell carcinoma.  Dr. McCaffrey stated that there were cases in which exposure to toxic carcinogens had led to the development of squamous cell carcinoma, but that the Veteran also had a smoking and alcohol history, which were also causative factors.  He noted that the possibility of Agent Orange as an etiologic agent should not be overlooked.

Another treating physician, Dr. Solc, wrote in February 2008 that the Veteran had a history of smoking and "alcohol exposure" (described in January 2007 records as alcoholism), and reported exposure to Agent Orange.  Dr. Solc opined that all three factors have shown to be toxic carcinogens and could potentially lead to the development of malignancy in the head and neck region.

The two private medical opinions of record from the Veteran's treating physicians suggest that the Veteran's squamous cell carcinoma may have developed, at least in part, due to his exposure to herbicides in service.  Therefore, a VA opinion must be obtained before the claim can be decided on the merits.

Service Connection for Basal Cell and Squamous Cell Carcinoma for Accrued Benefits Purposes

In her July 2013 substantive appeal, the appellant requested a videoconference hearing before the Board.  The appellant has not yet been afforded a hearing as requested.  Considerations of due process mandate that the Board may not proceed with review of this issue without affording the appellant such a hearing.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA examiner opinion as to whether it is at least as likely as not that the Veteran's death from squamous cell carcinoma was directly or proximately related to his military service, to include his presumed herbicide exposure. 

A complete rationale must be provided that includes discussion of the presumed in-service exposure to herbicides.  If the examiner is unable to provide the requested opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  Then, readjudicate the appeal for service connection for the cause of death.  If the benefit sought on appeal is not granted in full, issue the appellant and her representative a supplemental statement of the case and provide them an opportunity to respond.

3.  Thereafter, the appellant should be scheduled for a videoconference hearing at the RO on the issue of service connection for basal cell carcinoma, claimed as due to exposure to herbicides, for accrued benefits purposes, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per her request, and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




